                                Case 7:21-mj-05058-UA Document 15 Filed 07/23/21 Page 1 of 2
                                Case 7:21-m|-05058-UA


                                                   J A fM US KOUSOUROS
                                                          /-\ I / U/^N/ Y /-I / LAW




                                     260 M.ufison Avcniu.. 22iKl Hcor * New YorL, NY !E)()ir-)
\>n - l\oi'.-< >i ko'                           2!.2-532* I^U//2i2t53.^ 1 <-) 39 !^                       1:MMA J. C'OI
i -• \ "1. '!• \'i. l~.< ! ij                                                                             i,!..t, A./l;.i^-.;
                                                  i^-in^i!: j flinch @k'ou?ouro;? Id w.cnm



                                                                                      July 22,2021
           ByECF

           The Honorable Paul E, Davison
           Magistrate Judge
           Southern District of New York
           300 Quarropas Street
           White Plains, New York 10601
                                                                                                           ./..J

                            Re; United States v, Rory McGrath,
                                   21-mjU5058

           Dear Judge Davison,


                 We write to respectfully request the Court issue an Order amending tiw conditions of Mr.
           McGrath's bond to permit him to tend to and maintain (2) buildings he owns with his family. Per
           Mr. McGrath's bond, D.E. 8, - he is subject to home incarceration. We respectfully seek
           permission for Mr. McGrath to tend to the buildings detailed below, alongside his son, Thomas
           McGrath, three times a week " on Monday, Wednesday and Friday from 09:00 a.m, - 12:00 p.m.


                           JBiiJldlns One
                            50 Franklin Avenue, Pearl River, NY 10965

                            Building Two
                                 Veterans Parkway, Pear! River, NY 10965

                  Both buildings are located within a small distance from Mr, McGrath's home residence,
           and he would be accompanied by his son. Mr. McGrath and his son have tended to the buildings
           and carried out maintcnance/landscaping work since the buildings were purchased. Mr. McGrath
           has been unable to tend to the buildings since his arrest and has received calis from the tenants
           requesting maintenance and repairs.


                    We have consulted with United States Pretrial Services Officer Leo Barrios who has^iQ
             obicction to this request and who noted that Mr. McGrath has been in full compliance with the
             conditions of his release. Assistant United States Attorney T. Josiah Pertz has no objection^ to the
             request.


                           Thank you for your courtesy and consideration,
          Case 7:21-mj-05058-UA Document 15 Filed 07/23/21 Page 2 of 2
          Case 7:21-mj-05058-UA Document 14 Filed 07/22/21 Page 2 of 2




                                                 Respectfully submitted,

                                                           /s/

                                                 James Kousouros, Esq.


c,c,




T, Josiah Pertz
Assistant United States Attorney

Leo Barrios
United States Pretrial Services Officer

Rory McGrath
